Exhibit 10.1

 

FIRST LOAN MODIFICATION AGREEMENT

 

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of August 5, 2008, by and among (a) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”) and (b) NETWORK ENGINES, INC., a Delaware
corporation, with offices at 25 Dan Road, Canton, Massachusetts 02021
(“Network”), and ALLIANCE SYSTEMS, INC., a Texas corporation with offices at
3501 East Plano Parkway, Suite 100, Plano, Texas 75074 (“Alliance”) (Network and
Alliance are individually and collectively, jointly and severally, “Borrower”).

 


1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. AMONG OTHER
INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY BORROWER TO BANK, BORROWER IS
INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT DATED AS OF OCTOBER 11, 2007,
EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN LOAN AND SECURITY AGREEMENT DATED
AS OF OCTOBER 11, 2007, BETWEEN BORROWER AND BANK (AS AMENDED, THE “LOAN
AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE
THE SAME MEANING AS IN THE LOAN AGREEMENT.


 


2.             DESCRIPTION OF COLLATERAL.  REPAYMENT OF THE OBLIGATIONS IS
SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN AGREEMENT (TOGETHER WITH ANY
OTHER COLLATERAL SECURITY GRANTED TO BANK, THE “SECURITY DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 


3.             DESCRIPTION OF CHANGE IN TERMS.


 


A.                                   MODIFICATIONS TO LOAN AGREEMENT.


 


1                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY DELETING THE FOLLOWING TEXT APPEARING IN SECTION 2.1.2(A) THEREOF:


 

“The face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve) may not exceed
Fifteen Million Dollars ($15,000,000.00), inclusive of Credit Extensions
relating to Sections 2.1.3 and 2.1.4.”

 

and inserting in lieu thereof the following:

 

“The face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve) may not exceed
Ten Million Dollars ($10,000,000.00), inclusive of Credit Extensions relating to
Sections 2.1.3 and 2.1.4.”

 


2                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY DELETING THE FOLLOWING TEXT APPEARING IN SECTION 2.1.3 THEREOF:


 

“FX Forward Contracts shall have a Settlement Date of at least one (1) FX
Business Day after the contract date and shall be subject to a reserve of ten
percent (10%) of each outstanding FX Forward Contract in a maximum aggregate
amount equal to One Million Five Hundred Thousand Dollars ($1,500,000.00) (the
“FX Reserve”), inclusive of Credit Extension relating to Sections 2.1.1, 2.1.2
and 2.1.4.  The aggregate amount of FX Forward Contracts at any one time may not
exceed ten (10) times the amount of the FX Reserve and the aggregate amount of
FX Forward Contracts may not exceed Fifteen

 

--------------------------------------------------------------------------------


 

Million Dollars ($15,000,000.00), inclusive of Credit Extensions relating to
Sections 2.1.1, 2.1.2 and 2.1.4.”

 

and inserting in lieu thereof the following:

 

“FX Forward Contracts shall have a Settlement Date of at least one (1) FX
Business Day after the contract date and shall be subject to a reserve of ten
percent (10%) of each outstanding FX Forward Contract in a maximum aggregate
amount equal to One Million Dollars ($1,000,000.00) (the “FX Reserve”),
inclusive of Credit Extension relating to Sections 2.1.1, 2.1.2 and 2.1.4.  The
aggregate amount of FX Forward Contracts at any one time may not exceed ten
(10) times the amount of the FX Reserve and the aggregate amount of FX Forward
Contracts may not exceed Ten Million Dollars ($10,000,000.00), inclusive of
Credit Extensions relating to Sections 2.1.1, 2.1.2 and 2.1.4.”

 


3                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY DELETING THE FOLLOWING APPEARING AS SECTION 2.2 THEREOF IN ITS ENTIRETY:


 

“              2.2          Overadvances.  If, at any time, the Credit
Extensions under Sections 2.1.1, 2.1.2, 2.1.3 and 2.1.4 exceed the lesser of
either (a) the Revolving Line or (b) the Borrowing Base, Borrower shall
immediately pay to Bank in cash such excess.”

 

and inserting in lieu thereof the following:

 

“              2.2          Overadvances.  If, at any time, the Credit
Extensions under Sections 2.1.1, 2.1.2, 2.1.3 and 2.1.4 exceed the Revolving
Line, Borrower shall immediately pay to Bank in cash such excess.”

 


4                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY DELETING THE FOLLOWING TEXT APPEARING IN SECTION 2.4 THEREOF:


 

“If this Agreement is terminated on or prior to the date that is one (1) year
from the Effective Date (A) by Bank in accordance with clause (ii) in the
foregoing sentence, or (B) by Borrower for any reason, Borrower shall pay to
Bank a termination fee in an amount equal to Seventy-Five Thousand Dollars
($75,000.00) (the “Early Termination Fee”).”

 

and inserting in lieu thereof the following:

 

“If this Agreement is terminated on or prior to the date that is one (1) year
from the Effective Date (A) by Bank in accordance with clause (ii) in the
foregoing sentence, or (B) by Borrower for any reason, Borrower shall pay to
Bank a termination fee in an amount equal to Fifty Thousand Dollars ($50,000.00)
(the “Early Termination Fee”).”

 


5                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY DELETING THE FOLLOWING APPEARING AS SECTION 5.3 THEREOF IN ITS ENTIRETY:

 

“              5.3          Accounts Receivable.  For any Eligible Account in
any Borrowing Base Certificate, all statements made and all unpaid balances
appearing in all invoices, instruments and other documents evidencing such
Eligible Accounts are and shall be true and correct and all such invoices,
instruments and other documents, and all of Borrower’s Books are genuine and in
all material respects what they purport to be.  All sales and other transactions

 

--------------------------------------------------------------------------------


 

underlying or giving rise to each Eligible Account shall comply in all material
respects with all applicable laws and governmental rules and regulations. 
Borrower has no knowledge of any actual Insolvency Proceeding of any Account
Debtor whose accounts are an Eligible Account in any Borrowing Base
Certificate.  To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Eligible Accounts are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms.”

 

and inserting in lieu thereof the following:

 

“              5.3          Intentionally Deleted.”

 


6                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY DELETING THE FOLLOWING TEXT APPEARING AS SECTION 6.2(B) THEREOF IN ITS
ENTIRETY:


 

“              (b)           Within twenty (30) days after the last day of each
month, if an Advance is outstanding as of the last day of such month, deliver to
Bank a duly completed Borrowing Base Certificate signed by a Responsible
Officer, with aged listings of accounts receivable (by invoice date).”

 

and inserting in lieu thereof the following:

 

“              (b)           Within thirty (30) days after the last day of each
month, if an Advance is outstanding as of the last day of such month, deliver to
Bank aged listings of accounts receivable (by invoice date).”

 


7                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY DELETING THE FOLLOWING TEXT APPEARING AS SECTION 6.7(B) THEREOF IN ITS
ENTIRETY:


 

“              (b)           Operating Cash Flow.  Operating Cash Flow of at
least (i) One Million Five Hundred Thousand Dollars ($1,500,000.00) for the
quarter ending December 31, 2007, (ii) Five Hundred Thousand Dollars
($500,000.00) for the quarter ending March 31, 2008, (iii) One Million Five
Hundred Thousand Dollars ($1,500,000.00) for the quarter ending June 30, 2008,
and (iv) Two Million Dollars ($2,000,000.00) for the quarter ending
September 30, 2008 and as of the last day of each quarter thereafter.”

 

and inserting in lieu thereof the following:

 

“              (b)           Operating Cash Flow.  Operating Cash Flow of at
least (i) $1,500,000.00 for the quarter ended December 31, 2007,
(ii) $500,000.00 for the quarter ended March 31, 2008, (iii) $3,000,000.00 for
the twelve (12) month period ending September 30, 2008, (iv) $1,000,000.00 for
the twelve (12) month period ending December 31, 2008, (v) ($600,000.00) for the
twelve (12) month periods ending March 31, 2009 and June 30, 2009, (vi) $1.00
for the twelve (12) month period ending September 30, 2009, (vii) $1,000,000.00
for the twelve (12) month period ending December 31, 2009, and
(viii) $2,000,000.00 for the twelve (12) month period ending March 31, 2010 and
for the twelve (12) month period ending on the last day of each quarter
thereafter.”

 


8              THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING
DEFINITIONS, APPEARING IN SECTION 13.1 THEREOF:

 

--------------------------------------------------------------------------------


 

“              “Availability Amount” is (a) the lesser of (i) the Revolving Line
or (ii) the Borrowing Base minus (b) the amount of all outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit) plus an amount equal
to the Letter of Credit Reserves, minus (c) the FX Reserve, and minus (d) the
outstanding principal balance of any Advances (including any amounts used for
Cash Management Services).”

 

“              “Current Liabilities” are all obligations and liabilities of
Borrower to Bank, plus, without duplication, the aggregate amount of Borrower’s
Total Liabilities that mature within one (1) year.”

 

“              “Operating Cash Flow” is, for each quarter, (a) Borrower’s
consolidated EBITDA, minus (b) Borrower’s consolidated capital expenditures.”

 

“              “Revolving Line” is an Advance or Advances in an aggregate amount
of up to Fifteen Million Dollars ($15,000,000.00) outstanding at any time.”

 

“              “Revolving Line Maturity Date” is October 9, 2008.”

 

and inserting in lieu thereof the following:

 

“              “Availability Amount” is (a) the Revolving Line, minus (b) the
amount of all outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit) plus an amount equal to the Letter of Credit Reserves, minus
(c) the FX Reserve, and minus (d) the outstanding principal balance of any
Advances (including any amounts used for Cash Management Services).”

 

“              “Current Liabilities” are all obligations and liabilities of
Borrower to Bank and all of Borrower’s Included Indebtedness, plus, without
duplication, the aggregate amount of Borrower’s Total Liabilities that mature
within one (1) year.”

 

“              “Operating Cash Flow” is, for each quarter, (a) Borrower’s
consolidated EBITDA, minus (b) Borrower’s consolidated capital expenditures,
minus (c) Borrower’s cash taxes.”

 

“              “Revolving Line” is an Advance or Advances in an aggregate amount
of up to Ten Million Dollars ($10,000,000.00) outstanding at any time.”

 

“              “Revolving Line Maturity Date” is                         , 2010
[DATE THAT IS 24 MONTHS AFTER THE DATE OF THE LOAN MODIFICATION AGREEMENT].”

 


9                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY INSERTING THE FOLLOWING NEW DEFINITION, APPEARING ALPHABETICALLY IN
SECTION 13.1 THEREOF:

 

“              “Included Indebtedness” is (a) indebtedness for borrowed money,
(b) obligations evidenced by notes, bonds, debentures or similar instruments,
and (c) capital lease obligations.”

 


10                                    THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING DEFINITIONS, APPEARING IN SECTION 13.1 THEREOF:

 

--------------------------------------------------------------------------------


 

“              “Borrowing Base” is (a) Five Million Dollars, plus (b) eighty
percent (80.0%) of Eligible Accounts, as determined by Bank from Borrower’s most
recent Borrowing Base Certificate; provided, however, that Bank may decrease the
foregoing percentages in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank may adversely
affect Collateral.”

 

“              “Borrowing Base Certificate” is that certain certificate in the
form attached hereto as Exhibit C.”

 

“              “Eligible Accounts” are Accounts which arise in the ordinary
course of Borrower’s business that meet all Borrower’s representations and
warranties in Section 5.3.  Bank reserves the right, at any time and from time
to time after the Effective Date, to adjust any of the criteria set forth below
and to establish new criteria in its good faith business judgment.  Unless Bank
agrees otherwise in writing, Eligible Accounts shall not include:

 

(a)           Accounts for which the Account Debtor has not been invoiced;

 

(b)           Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date;

 

(c)           Accounts owing from an Account Debtor, fifty percent (50%) or more
of whose Accounts have not been paid within ninety (90) days of invoice date;

 

(d)           Credit balances over ninety (90) days from invoice date;

 

(e)           Accounts owing from an Account Debtor, including Affiliates, whose
total obligations to Borrower exceed twenty-five percent (25%) of all Accounts
(provided that such percentage shall be fifty percent (50.0%) for Accounts for
which the Account Debtor is EMC) for the amounts that exceed that percentage,
unless Bank approves in writing;

 

(f)            Accounts owing from an Account Debtor which does not have its
principal place of business in the United States;

 

(g)           Accounts owing from an Account Debtor which is a federal, state or
local government entity or any department, agency, or instrumentality thereof;

 

(h)           Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise - sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts), with the exception of customary
credits, adjustments and/or discounts given to an Account Debtor by Borrower in
the ordinary course of its business;

 

(i)            Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, “bill and hold”, or other terms if Account Debtor’s payment may be
conditional;

 

(j)            Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;

 

--------------------------------------------------------------------------------


 

(k)           Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business;

 

(l)            Accounts owing from an Account Debtor with respect to which
Borrower has received deferred revenue (but only to the extent of such deferred
revenue);

 

(m)          Accounts owing from an Account Debtor with respect to which
Borrower maintains a reserve in connection with Borrower’s provision of a right
of return to the Account Debtor (but only to the extent of such reserve);

 

(n)           Accounts for which Bank in its good faith business judgment
determines collection to be doubtful; and

 

(0)           other Accounts Bank deems ineligible in the exercise of its good
faith business judgment.”

 


11                                    THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING EXHIBIT C THEREOF AND INSERTING IN LIEU THEREOF SCHEDULE 1 HERETO.


 


12                                    THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING EXHIBIT D THEREOF AND INSERTING IN LIEU THEREOF SCHEDULE 2 HERETO.


 


4.             FEES.  BORROWER SHALL PAY TO BANK A MODIFICATION FEE EQUAL TO
FIFTEEN THOUSAND DOLLARS ($15,000.00), WHICH FEE SHALL BE DUE ON THE DATE HEREOF
AND SHALL BE DEEMED FULLY EARNED AS OF THE DATE HEREOF.  IN ADDITION, BORROWER
SHALL PAY TO BANK AN ANNIVERSARY FEE EQUAL TO FIFTEEN THOUSAND DOLLARS
($15,000.00) (THE “ANNIVERSARY FEE”), WHICH ANNIVERSARY FEE SHALL BE EARNED AS
OF THE DATE HEREOF, AND SHALL BE PAYABLE ON THE EARLIEST TO OCCUR OF:
(I) AUGUST 5, 2009 [DATE THAT IS 12 MONTHS AFTER THE DATE OF THE LOAN
MODIFICATION AGREEMENT]; (II) THE OCCURRENCE OF AN EVENT OF DEFAULT; OR
(III) THE EARLY TERMINATION OF THE LOAN AGREEMENT.  BORROWER SHALL ALSO
REIMBURSE BANK FOR ALL LEGAL FEES AND EXPENSES INCURRED IN CONNECTION WITH THIS
AMENDMENT TO THE EXISTING LOAN DOCUMENTS.


 


5.             PERFECTION CERTIFICATES.


 


(A)           IN  CONNECTION WITH THIS LOAN MODIFICATION AGREEMENT, NETWORK
DELIVERED TO BANK A PERFECTION CERTIFICATE SIGNED BY NETWORK (THE “PERFECTION
CERTIFICATE”).  NETWORK REPRESENTS AND WARRANTS TO BANK THAT: (I) NETWORK’S
EXACT LEGAL NAME IS THAT INDICATED ON THE PERFECTION CERTIFICATE AND ON THE
SIGNATURE PAGE HEREOF; AND (II) NETWORK IS AN ORGANIZATION OF THE TYPE, AND IS
ORGANIZED IN THE JURISDICTION, SET FORTH IN THE PERFECTION CERTIFICATE; AND
(III) THE PERFECTION CERTIFICATE ACCURATELY SETS FORTH NETWORK’S ORGANIZATIONAL
IDENTIFICATION NUMBER OR ACCURATELY STATES THAT NETWORK HAS NONE; AND (IV) THE
PERFECTION CERTIFICATE ACCURATELY SETS FORTH NETWORK’S PLACE OF BUSINESS, OR, IF
MORE THAN ONE, ITS CHIEF EXECUTIVE OFFICE AS WELL AS NETWORK’S MAILING ADDRESS
IF DIFFERENT, AND (V) ALL OTHER INFORMATION SET FORTH ON THE PERFECTION
CERTIFICATE PERTAINING TO NETWORK IS ACCURATE AND COMPLETE.


 


(B)           ALLIANCE HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND
SINGULAR, THE TERMS AND DISCLOSURES CONTAINED IN A CERTAIN PERFECTION
CERTIFICATE DATED AS OF OCTOBER 11, 2007, BETWEEN ALLIANCE AND BANK, AND
ACKNOWLEDGES, CONFIRMS AND AGREES THE DISCLOSURES AND INFORMATION ALLIANCE
PROVIDED TO BANK IN THE PERFECTION CERTIFICATE HAVE NOT CHANGED, AS OF THE DATE
HEREOF.


 


6.             CONSISTENT CHANGES.  THE EXISTING LOAN DOCUMENTS ARE HEREBY
AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED ABOVE.

 

--------------------------------------------------------------------------------


 


7.             RATIFICATION OF LOAN DOCUMENTS.  BORROWER HEREBY RATIFIES,
CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF ALL SECURITY OR OTHER
COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE INDEBTEDNESS SECURED
THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


 


8.             NO DEFENSES OF BORROWER.  BORROWER HEREBY ACKNOWLEDGES AND AGREES
THAT, AS OF THE DATE OF THIS LOAN MODIFICATION AGREEMENT, BORROWER HAS NO
OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST BANK WITH RESPECT TO THE
OBLIGATIONS, OR OTHERWISE, AND THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY
OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST BANK, WHETHER KNOWN OR
UNKNOWN, AT LAW OR IN EQUITY, ALL OF THEM ARE HEREBY EXPRESSLY WAIVED AND
BORROWER HEREBY RELEASES BANK FROM ANY LIABILITY THEREUNDER.


 


9.             CONTINUING VALIDITY.  BORROWER UNDERSTANDS AND AGREES THAT IN
MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON BORROWER’S
REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE EXISTING LOAN
DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN MODIFICATION
AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO THE EXISTING OBLIGATIONS
PURSUANT TO THIS LOAN MODIFICATION AGREEMENT IN NO WAY SHALL OBLIGATE BANK TO
MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS.  NOTHING IN THIS LOAN
MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF THE OBLIGATIONS.  IT
IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE PARTIES ALL MAKERS OF
EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY RELEASED BY BANK IN
WRITING.  NO MAKER WILL BE RELEASED BY VIRTUE OF THIS LOAN MODIFICATION
AGREEMENT.


 


10.           COUNTERSIGNATURE.  THIS LOAN MODIFICATION AGREEMENT SHALL BECOME
EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY BORROWER AND BANK.


 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

 

BORROWER:

 

BANK:

 

 

 

NETWORK ENGINES, INC.

 

SILICON VALLEY BANK

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

ALLIANCE SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

EXHIBIT C

 

Intentionally Deleted.

 

--------------------------------------------------------------------------------


 

Schedule 2

 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date:

 

FROM:

NETWORK ENGINES, INC. and ALLIANCE SYSTEMS, INC.

 

 

 

The undersigned authorized officer of Network Engines, Inc. and Alliance
Systems, Inc. (individually and collectively, jointly and severally, “Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (1) Borrower is in complete
compliance for the period ending                                with all
required covenants except as noted below, (2) there are no Events of Default,
(3) all representations and warranties in the Agreement are true and correct in
all material respects on this date except as noted below; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.  Attached are the
required documents supporting the certification.  The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes.  The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

Monthly financial statements with Compliance Certificate

 

Monthly within 30 days*

 

Yes No

 

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

Yes No

 

A/R Agings

 

Monthly within 30 days (if Obligations are outstanding on last day of such
month)*

 

Yes No

 

Board Projections

 

Annually 45 days after FYE

 

Yes No

 

 

--------------------------------------------------------------------------------

*See Section 6.2 of the Loan and Security Agreement

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

Maintain on a Quarterly Basis:

 

 

 

 

 

 

 

Adjusted Quick Ratio

 

1.25:1.0

 

:1.0

 

Yes No

 

 

 

 

 

 

 

 

 

Operating Cash Flow

 

$

**

$

 

Yes No

 

 

--------------------------------------------------------------------------------

**As set forth in Section 6.7(b) of the Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

Network Engines, Inc.

BANK USE ONLY

Alliance Systems, Inc.

 

 

Received by:

 

 

 

AUTHORIZED SIGNER

By:

 

 

Date:

 

Name:

 

 

 

 

Title:

 

 

Verified:

 

 

 

AUTHORIZED SIGNER

 

Date:

 

 

 

 

 

Compliance Status:         Yes   No

 

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

Dated:

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall control.

 

I.

 

Adjusted Quick Ratio (Section 6.7(a))

 

 

 

Required:

 

1.25:1.00

Actual:

 

       :1.00

 

A.

 

Aggregate value of the unrestricted cash of Borrower

 

$

 

 

 

 

 

B.

 

Aggregate value of the net billed accounts receivable of Borrower

 

$

 

 

 

 

 

C.

 

Quick Assets (the sum of lines A through B)

 

$

 

 

 

 

 

D.

 

Aggregate value of Obligations to Bank

 

$

 

 

 

 

 

E.

 

Aggregate value of liabilities of Borrower (including all Indebtedness) that
matures within one (1) year and current portion of Subordinated Debt permitted
by Bank to be paid by Borrower

 

$

 

 

 

 

 

F.

 

Current Liabilities (the sum of lines D and E)

 

$

 

 

 

 

 

G

 

Deferred Revenue

 

$

 

 

 

 

 

H

 

Line F minus line G

 

$

 

 

 

 

 

I.

 

Adjusted Quick Ratio (line C divided by line H)

 

 

 

Is line I equal to or greater than 1.25:1:00?

 

 

o 

 No, not in compliance

o  Yes, in compliance

 

 

 

 

 

 

II.

 

Operating Cash Flow (Section 6.7(b))

 

 

 

Required:

 

$              (as set forth in Section 6.7(b))

 

 

 

 

 

 

 

 

 

Actual:

 

$

 

 

 

 

 

 

 

 

 

 

o 

 No, not in compliance

o  Yes, in compliance

 

 

--------------------------------------------------------------------------------